Exhibit 10.1

LOGO [g68537img001.jpg]

FIRST ADVANTAGE TAX CONSULTING SERVICES, LLC

AND

FIRST AMERICAN CORPORATION

TRAINING GRANT SERVICES AGREEMENT

This Training Grant Services Agreement (“Agreement”) is entered into this
4/28/07 date (“Effective Date”) by and between The First American Corporation
(“Client”) and First Advantage Tax Consulting Services, LLC (“FATC”).

In consideration of the promises and mutual covenants set forth herein, and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Engagement. Client hereby engages FATC and FATC hereby accepts such
engagement to provide technology and services for the identification and capture
of Training Grants as described herein:

 

  i) The analysis, access, and retrieval of certain Training Grants that may be
available as provided by federal, state or local law in each jurisdiction of the
United States in which Client has or may have operations (hereinafter “Available
Training Grants,” which shall be subject to Client’s approval, following which
such approved grants shall be referred to as the “Training Grants”). For
purposes of this Agreement, “Training Grants” includes but is not limited to:

 

  a) Grants to subsidize the training of Client employees, and

 

  b) “Reimbursement” of eligible training expenses incurred by Client.

 

2. Obligations of Client.

 

  i) Start Date. Upon execution of this Agreement, FATC will provide to Client a
proposed Statement of Work. FATC shall have no obligation to commence services
until such time as a Statement of Work is mutually agreed upon and executed by
the parties.

 

  ii) Cooperation. Client agrees to timely furnish FATC with complete and
accurate information necessary to the performance of FATC’s obligations under
this Agreement. Client also agrees to make reasonably available to FATC
designated employees or advisors whom FATC may require to assist it in
performing its duties under this Agreement.

 

  iii) Powers of Attorney. Client will provide FATC limited powers of attorney,
as required, allowing FATC to submit, sign, and receive all applications and
other documentation necessary to performing FATC’ duties under Statement of
Work.



--------------------------------------------------------------------------------

3. Obligations of FATC. FATC shall perform and deliver the following during the
term of this Statement of Work:

 

  i) FATC will prepare and submit all applications and other forms necessary to
qualify for the Training Grants, which shall be subject to Client’s prior
written approval. Client will pay any application fees payable in connection
with applying for such Training Grants.

 

  ii) FATC will treat all information regarding, and transmitted pursuant to,
this Agreement, including the existence of the Agreement itself, as confidential
and of business value to Client, and shall not disclose any such information to
anyone that is not a party to this Agreement, nor employees of FATC who do not
have a need to know, except for communication with other parties directly
related to the performance of FATC’s obligations under this agreement, without
the specific written consent of Client, and subject to the terms of Section 9
below

 

  iii) FATC shall perform its obligations in compliance with all applicable
laws, statutes and regulations.

 

4. Term.

 

  i) The term of this Agreement is three (3) years from the Effective Date.

 

  ii) FATC shall have the right to terminate this Agreement and/or suspend its
services upon five (5) days’ prior written notice to Client if any FATC invoices
remain unpaid sixty (60) days after the invoice date. FATC agrees to perform
services up to the effective date of termination or suspension and Client agrees
to pay FATC for services performed up to the effective date of termination or
suspension.

 

  iii) After expiration of the initial term, the Agreement will be automatically
renewed for successive twelve (12) month periods as of each anniversary of the
Effective Date unless FATC or Client gives written notice to the other, at least
thirty (30) days prior to the renewal date, of such party’s intent not to renew.

 

  iv) Either party shall have the right to terminate this Agreement in the event
of a material breach, and such breach is not cured within sixty (60) days
written notice.

 

5. Pricing. FATC fees for the training grant services shall be payable pursuant
to Section 6 below, and equal to twenty (20%) percent of the total amount of
each approved Training Grant arranged by FATC for the benefit of Client either:

 

  i) During the Agreement Term hereof; or



--------------------------------------------------------------------------------

  ii) Following the end of the Training Grant program term in effect as of the
last day of the Agreement Term, which fees shall be reduced and offset by any
refunds due Client.

At the time the Training Grants are approved, Client will be invoiced an amount
equal to fifty (50%) percent of the total fee due. This amount will be based on
the amount of the grant approval, and independent of reimbursements paid by the
Grant Authority to the client.

When approved training sessions set forth within a Grant are completed the
remaining fifty (50%) percent of the fee will be due as reimbursements are paid
through the Grant to Client. Client agrees that grant proceeds shall not be used
to pay such fees.

 

6. Terms of Payment. FATC will invoice Client monthly for all credits and grants
earned by Client resulting from the services provided by FATC in accordance with
this Agreement. Any benefit under a tax incentive program that extends beyond a
one-year time frame and does not require additional certification work to be
completed by FATC to continue or secure the benefit will be limited to no more
than five years for calculating the fee payable to FATC. FATC agrees to refund
to Client any fees paid with respect to credits or grants not allowed or
disallowed to Client.

 

7. Indemnity Both parties shall indemnify, defend and hold harmless each other
and their affiliated companies, their officers, directors, employees, agents and
representatives from and against any and all claims (including employment
claims), causes of action, suits, damages, losses, costs and expenses
(including, without limitation, attorneys’ fees and costs) of third parties
arising out of (i) any breach by one of the parties of this Agreement, including
the representations and warranties herein, (ii) either parties negligence or
willful misconduct in connection with the performance of this Agreement,
(iii) any claim of trademark, copyright or other intellectual property right
infringement, (iv) any claim or action brought by one or more of the parties
Personnel in performance of their duties under this Agreement (including any
claims for payments) or other benefits, (v) any claims for amounts due,
penalties for other costs assessed and or claimed due and owing by or on behalf
of any federal, state or local government, agency or other person resulting from
or in connection with either parties failure to pay any federal, state or local
taxes or contributions imposed or required to be paid by either party or the
Personnel, or (vi) any claim or action brought by one or more of the Personnel
for any injury or accident suffered by such Personnel, whether covered by
workers compensation insurance or otherwise.

 

8. Limitation of Liability EXCEPT IN THE EVENT OF FRAUD, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, FATC WILL NOT BE LIABLE TO CLIENT OR ANY AFFILIATE FOR ANY
ACTUAL, OR DIRECT, DAMAGES, INCLUDING ANY LOST PROFITS, LOST SAVINGS OR OTHER
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OR INABILITY TO USE
FATC SERVICES, WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF FATC OR ANY OF
ITS REPRESENTATIVES HAD BEEN ADVISED OF THE POSSIBLIITY OF SUCH DAMAGES, OR FOR
ANY CLAIM BY ANY OTHER PARTY. FATC WILL NOT UNDER ANY CIRCUMSTANCES, BE LIABLE
FOR ANY WRITTEN OR ORAL REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH IN
THIS AGREEMENT. IN NO EVENT WILL FATC BE LIABLE FOR SPECIAL, CONSEQUENTIAL, OR
PUNITIVE DAMAGES.



--------------------------------------------------------------------------------

9. Confidentiality. The parties acknowledge and agree that, as a result of
negotiating, entering into and performing this Agreement, each Party (a
“Receiving Party”) has and will have access to certain Confidential Information
of the other Party (a “Disclosing Party”). “Confidential Information” shall mean
all information of a Party to this Agreement, including the existence of this
Agreement, irrespective of whether marked “confidential” or otherwise, or orally
conveyed, including nonpublic information relating to clients and applicants of
Client. Confidential Information shall not include information that (a) is
already known by the Receiving Party at the time of disclosure, (b) becomes
publicly known through no act or fault of the Receiving Party, (c) is received
by the Receiving Party from a third party without a restriction on disclosure or
use, or (d) is independently developed by the Receiving Party without reference
to the Confidential Information of the Disclosing Party, as evidenced by the
Receiving Party’s records created in the ordinary course of business. The
Parties acknowledge that the Client, and all documentation and materials related
thereto, are the Confidential Information of Client. All Confidential
Information shall remain the exclusive property of the Disclosing Party. At any
time upon request by the Disclosing Party, the Receiving Party shall promptly
surrender to the Disclosing Party all Confidential Information in the Receiving
Party’s possession, or destroy all copies thereof. Receiving Party will not
retain any copies of the Disclosing Party’s Confidential Information. Upon
written request, an authorized officer of Receiving Party will certify in
writing that Receiving Party has complied with this request for surrender or
destruction. Notwithstanding the foregoing provision, Confidential Information
stored electronically in Receiving Party’s archives may be retained in
accordance with Receiving Party’s archive policies and procedures, provided that
all such Confidential Information so retained shall remain subject to the use
and disclosure restrictions of this Agreement until such Confidential
Information is destroyed.

The Parties agree that, during the term of this Agreement, the Receiving Party
shall (a) use and reproduce the Disclosing Party’s Confidential Information only
to perform its obligations hereunder and for the purposes specified herein,
(b) restrict disclosure of the Disclosing Party’s Confidential Information to
its employees and contractors with a need to know the Confidential Information
to enable the Receiving Party to perform its obligations under this Agreement,
and (c) not disclose the Disclosing Party’s Confidential Information to any
third party (including, but not limited to, any third party consultant,
contractor, or agent) without first obtaining such third party’s agreement to
maintain the confidentiality of the Disclosing Party’s Confidential Information
under terms and conditions at least as stringent as those set forth in this
Section 9. Notwithstanding the requirements of this Section 9, the Receiving
Party may disclose Confidential Information of the Disclosing Party to the
extent it is required to do so under law or in a judicial or other governmental
investigation or proceeding.

This Section shall survive termination of this Agreement or any SOW hereunder.

 

10.

Notices. Any notice or other communication required or permitted under this
Agreement or any shall be sufficiently given if delivered in person or sent by
facsimile, by overnight



--------------------------------------------------------------------------------

courier of national reputation or by registered or certified mail, postage
prepaid, and addressed to the recipient party as follows:

 

 

If to Client:

  

  First American Corporation

    

  1 First American Way

    

  Santa Ana, CA 92707

 

 

If to First Advantage Tax

    

Consulting Service LLC:

  

Attn: President

 

with a copy to:

  

First Advantage Corporation

    

100 Carillon Parkway

    

St. Petersburg, FL 33716

    

Attn: Legal Department

or such other address or number as shall be furnished in writing by any such
party, and such notice or communication shall, if properly addressed be deemed
to have been given as of the date delivered in person or sent by facsimile, one
day after deposition with an overnight courier or 4 business days after
deposition into the US mail.

 

11. Waiver; Amendment. No waiver by either party of any breach by the other
party of any of the provisions of this Agreement shall be deemed a waiver of any
preceding or succeeding breach of the same or other provision hereof. No such
waiver shall be effective unless in writing and then only to the extent
expressly set forth in writing.

 

12. Governing Law. The interpretation and construction of this Agreement and all
matters relating hereto shall be governed by the laws of the state of Florida
exclusive of conflicts of laws principles.

 

13. Severability. If any of the provisions of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

 

14. Relationship of Parties. Neither party is nor shall become a partner, joint
venturer, agent or representative of the other party solely by virtue of this
Agreement. Neither party has the right, power or authority to enter into any
contract or incur any obligation, debt or liability on behalf of the other party
with regard to this Agreement

 

15. No Third Party Beneficiaries. This Agreement shall not provide any person
not a party to the Agreement with any remedy, claim, liability, reimbursement,
cause of action, or other right in excess of those existing reference to this
Agreement.

 

16. Survival. Any provision of this Agreement which contemplates performance
subsequent to the expiration or earlier termination of this Agreement, or which
expressly states that it shall survive termination of the Agreement, shall so
survive such expiration or termination and shall continue in full force and
effect until fully satisfied.

 

17.

Binding Nature and Assignment. Client may not assign or transfer this Agreement
or any rights or obligations under this Agreement to a third party without the
prior written consent



--------------------------------------------------------------------------------

 

of FATC, which may be withheld in the sole and unfettered discretion of FATC,
except that Client may assign or transfer this Agreement to any of its
affiliates and/or subsidiaries. This Agreement will bind and inure to the
benefit of the parties and their respective successors and permitted assigns.

 

18. Preservation of Rights. The exercise of any rights of enforcement or other
remedies stated herein shall not preclude, or be deemed a waiver of, any other
enforcement rights or remedies available to either Client or FATC under law or
otherwise, and each of Client or FATC expressly reserves its rights in respect
of such additional rights and remedies.

 

19. Additional Documents. The parties hereto agree to execute any additional
documents reasonably required to effectuate the terms, provisions and purposes
of this Agreement.

 

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all such counterparts
together shall constitute one and the same instrument and may be sufficiently
evidenced by one counterpart. Execution of this Agreement at different times and
places by the parties hereto shall not affect the validity hereof.

 

21. Captions. The captions in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.

 

22. Representation of Authority. Client hereby represents and warrants to FATC
that this Agreement has been duly executed and delivered by Client and that this
Agreement constitutes a legal, valid and binding obligation of Client,
enforceable against Client in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws and
equitable principles relating to or affecting the right of creditors generally
from time to time in effect. FATC hereby represents and warrants to Client that
this Agreement has been duly executed and delivered by FATC and that this
Agreement constitutes a legal valid and binding obligation of FATC, enforceable
against FATC in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or similar laws and equitable principles
relating to or affecting the right of creditors generally from time to time in
effect.

 

23. Force Majeure If any party fails to perform its obligations because of acts
of God, inability to obtain labor or materials (including necessary data) or
reasonable substitutes for labor or materials (including necessary data),
governmental restrictions, governmental regulations, governmental controls,
judicial orders, enemy or hostile government action, civil commotion,
telecommunications failure (including, without limitation, Internet failures),
fires or other casualty or causes beyond the reasonable control of the party
obligated to perform, then that party’s performance shall be excused provided
that such party notifies the other party as soon as practicable of the existence
of such condition and uses its best efforts to resume performance in an
expeditious manner.

 

24.

Entire Agreement. This Agreement, and the exhibits attached hereto constitute
the final, entire, and exclusive agreement between the parties with respect to
the subject matter contained herein and therein. There are no representations,
warranties, understandings or agreements among the parties with respect to the
subject matter contained herein which are



--------------------------------------------------------------------------------

 

not fully expressed in the Agreement, and the exhibits attached hereto. This
Agreement, the and the exhibits attached hereto supersede all prior agreements
and understandings between the parties with respect to such subject matter.

 

25. Affiliates. Each party shall ensure that each of its affiliates accepts and
complies with all of the terms and conditions of this Agreement as if each such
affiliate were a party to this Agreement.



--------------------------------------------------------------------------------

26. Facsimile Signature. The parties agree that this Agreement and other
documents to be entered into in connection with this Agreement will be
considered executed when the signature of a party is delivered by facsimile
transmission. Such facsimile signature shall be treated in all respects as
having the same effect as an original signature.

 

THE FIRST AMERICAN CORPORATION

   

FIRST ADVANTAGE TAX CONSULTING SERVICES LLC

By:

 

/s/ Laz Garcia

   

By:

 

/s/ Beth Henricks

Name Laz Garcia

   

Name Beth Henricks

V P Corporate HR     President Client Officer Title     Officer Title 9/28/07  
  10-9-07 Date     Date